 



Exhibit 10.1
2008 Cash Bonus Plans
     The Compensation Committee approved a bonus plan for each named executive
officer of the Company to be effective for the 2008 fiscal year. Pursuant to the
2008 bonus plans, Joey A. Jacobs, Terrance R. Bridges, Brent Turner, Jack E.
Polson and Christopher L. Howard may be awarded cash bonuses based upon the
Company’s attainment of certain performance targets during 2008. The bonus plans
provide that the bonus of Messrs. Jacobs, Turner, Polson and Howard for 2008
will be based 60% upon targets related to the comparison of the Company’s actual
earnings before income from continuing operations before interest expense (net
of interest income), income taxes, depreciation and amortization (“EBITDA”) to
budgeted EBITDA for 2008; 20% upon targets related to adjusted earnings per
share for 2008; and 20% upon other criteria selected by the Compensation
Committee. The bonus for Mr. Bridges for 2008 will be based 70% upon targets
related to the comparison of the Company’s actual EBITDA to budgeted EBITDA for
2008; 20% upon targets related to adjusted earnings per share for 2008; and 10%
upon other criteria selected by the Compensation Committee. The maximum bonus
award (as a percentage of base salary) that each executive officer can receive
is as follows: Mr. Jacobs, 150%; and Messrs. Bridges, Turner, Polson and Howard,
100%.
     Following the end of the 2008 fiscal year, the Compensation Committee will
determine whether and the extent to which the applicable 2008 performance
targets discussed above were met. The Compensation Committee will then award
each named executive officer a cash bonus based on the achievement of the
applicable performance targets. No payments will be made for performance below
specified threshold levels. Payments for performance between the minimum
threshold and the target level required to receive the maximum bonus award will
be determined based on a formula. Other than Mr. Jacobs, the named executive
officers must be actively employed by the Company at the time the bonuses are
paid in order to be eligible to receive a cash bonus. The awarding of cash
bonuses is subject to the discretion of the Compensation Committee.

 